UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 Commission file number: 000-52759 DIMI TELEMATICS INTERNATIONAL, INC. (Name of registrant as specified in its charter) Nevada 20-4743354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 290 Lenox Avenue, New York, NY10027 (Address of principal executive offices)(Zip Code) (855) 633 - 3738 (Registrant’s telephone number, including area code) First Quantum Ventures Inc. (Former name) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes xNoo As of April 13, 2012, there were 101,879,232 shares of common stock outstanding. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 6 Item 4 Controls and Procedures. 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A. Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information. 7 Item 6. Exhibits. 7 2 PART I - FINANCIAL INFORMATION These unaudited financial statements have been prepared by the registrant, pursuant to the rules and regulations of the Securities and Exchange Commission. These financial statements and the notes attached hereto should be read in conjunction with the financial statements and notes included in the registrant’s Form 8-K for its fiscal year ended August 31, 2011 as filed with the SEC on November 16, 2011. In the opinion of the registrant, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of the Company, as of February 28, 201 and February 29, 2012 and the results of its operations and cash flows for the six month periods then ended have been included. The results of operations for the interim period are not necessarily indicative of the results for the full year. ITEM 1. FINANCIAL STATEMENTS F-1 DiMi Telematics International, Inc. (Formerly First Quantum Ventures, Inc.) (A Development Stage Company) Condensed Consolidated Balance Sheets Unaudited February 29, August 31, ASSETS CURRENT ASSETS Cash $ $ Total current assets Intellectual property, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Total current liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 500,000,000 authorized shares 101,879,232 and 86,100,000 issued and outstanding February 29, 2012 and August 31, 2011 respectively Stock payable - Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an intergral part of the condensed consolidated financial statements F-2 DiMi Telematics International, Inc. (Formerly First Quantum Ventures, Inc.) (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the Three For the Six From Inception From Inception Months Ended Months Ended January 28, 2011 January 28, 2011 February 29 February 29 through through February 28, 2011 February 29, 2012 REVENUES $
